Exhibit 10.3

 

Execution Copy

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 3 TO WORK STATEMENT NB-1

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into the
certain Clinical Trial Services Agreement (“Agreement”) and that certain Work
Statement NB-1 under the Agreement as of March 29, 2011 (“Effective Date”), and
entered into an Amendment No. 1 and Amendment No. 2 to Work Statement NB-1 as of
December 9, 2011and June 18, 2012 respectively, (as amended, “Work Statement
NB-1”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 3 to Work Statement NB-1 (“Amendment No. 3”)
effective as of November 6, 2013 (“Amendment Date”). Capitalized terms used in
this Amendment No. 3 and not defined herein are used with the meanings ascribed
to them in the Agreement and Work Statement NB-1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 3, the parties agree as follows:

 

1. Addition of Antibody Surveillance Program (a) At Radius’ request, NB will
initiate an antibody surveillance program at CCBR and non-CCBR sites to monitor
any patients with positive antibodies in the clinical study that is the subject
of Work Statement NB-1 (collectively, “Ab Services”). Radius wishes to provide
for payment to NB for these Ab Services under Work Statement NB-1.

 

(b)  The NB representations and warranties set forth in Sections 8.2, 8.3, 8.5
and 8.6(ii) of the Agreement shall apply to the personnel, including Clinical
Investigators, that perform the Ab Services.  NB shall be responsible for
securing the applicable representations and warranties from these clinical study
sites and personnel, including Clinical Investigators.

 

(c) A new section at the bottom Attachment B to Work Statement NB-1 (Budgets,
Fees, Pass-through Costs, and Payment Schedule*) is hereby amended to read in
full as follows:

 

“Antibody — BA058-05-003

 

Cost Proposal 08 October 2013

 

Sponsor:

 

RADIUS

 

 

Protocol ID:

 

Antibody - BA058-05-003

 

 

Development Phase:

 

N/A

 

 

Disease:

 

Osteoporosis

 

 

Nordic Start Study Activity

 

1-Jun-13

 

 

Expected Date of first follow up patient first visit

 

24-Apr-13

 

Based on FPLT 24-OCT-2012

Expected Date of last follow up patient first visit

 

1-Apr-15

 

Based on LPLV 01-OCT-2014

Expected Date of last follow up patient last visit

 

1-Oct-15

 

Based on Last FUP last visit 6 months after Last FUP first vist

Expected Length of total Follow-up period (months):

 

30

 

 

Duration of Nordic Involvement

 

16

 

Period from 01-JUN-13 to 31-JUN-14 is covered in the antibody budget for 007.

Number of visits per patient:

 

2

 

Estimated 2 extra samples per positive patient up to a period of 12 months after
last study drug.

Number of Countries:

 

10

 

 

Number of Sites:

 

28

 

 

 

 

1

--------------------------------------------------------------------------------


 

Total Budget 

 

EURO

 

 

Clinic Fee

 

€40 per scheduled visit; €96 per unscheduled visit

 

Estimated 75% unscheduled visits

CRO Activities (Nordic Bioscience)

 

32,640

 

Period until LPLV in 005 is partly covered in existing work orders. Only extra
is increased study and site management and pharmacovigilance

Central Lab Fee (Synarc Lab)

 

€26.40 per sample per patient

 

Shipment not included. Shipment to be invoiced as pass through. Estimated to be
180,000 Euro

EDC system

 

0

 

Not applicable

 

Pass through Cost

 

EURO

 

 

Translation

 

Not included

 

 

Investigator Meeting

 

Not included

 

 

Lab shipments

 

Not included

 

 

Submission to EC and CA

 

Not included

 

 

EDC system

 

Not included

 

 

Data Monitoring Committe

 

Not included

 

 

Patient insurrance

 

Not included

 

 

Annual reports to the FDA

 

Not included

 

 

External advisory Board

 

Not included

 

 

Statistical Data analysis and Clinical Study Report

 

Not included

 

 

 

The CRO fee is not subject to any adjustment for the number of antibody positive
patients. The Clinic Fee and Central Lab Fee will be adjusted to reflect the
actual number of antibody positive patients and visits completed for
surveillance activities. The Central Lab Fee will be adjusted on a pro rata
basis based on the number of samples per antibody positive patient.

 

(d) The “Payment Schedule” set forth in Attachment B to Work Statement NB-1
(Attachment 2 to the Agreement) is amended to add a new Paragraph (12)
immediately following Paragraph (11) of the Payment Schedule, which shall read
in full as follows:

 

“(12)  The purchase price for the Ab Services shall be paid solely in cash as
follows:

 

(a)  The CRO fee shall be paid in fixed monthly installments over the expected
30 month period of delivery of the Ab Services commencing May 1, 2013 with an
expected last patient, last follow-up visit of October 1, 2015 equal to €1,088
per month.

 

(b) The Clinic fee shall be paid as clinic visits and procedures are performed
based on a scheduled visit fee of €40 and an unscheduled visit fee of €96.

 

(c) The Central Lab Fee shall be paid as clinic visits and procedures are
performed based on €26.40 per sample per antibody positive patient.

 

(d) Shipping shall be paid as a pass-through costs as incurred.

 

2

--------------------------------------------------------------------------------


 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 3, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-1 are hereby ratified and confirmed and shall remain in full force
and effect.  The term “Work Statement NB-1”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-1 as amended by this
Amendment No. 3.

 

3.  General.  This Amendment No. 3 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument

 

[remainder of this page intentionally left blank - signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No.3 to be executed by
their respective duly authorized officers, and have duly delivered and executed
this Amendment No. 3 under seal as of the Amendment Date.

 

 

RADIUS HEALTH, INC.

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

/s/ B. Nicholas Harvey

 

/s/ Bente Juel Riis

By: B.N. Harvey

By: Bente Juel Riis

Title: CFO

Title: CEO

 

 

Notice Address

Notice Address

Radius Health, Inc.

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

Herlev Hovedgade 207

Cambridge, MA 02139

2730 Herlev

USA

Denmark

Attn: President

Attn: Clinical Trial Leader & Medical Advisor / Clinical Studies

 

 

Phone: 01.617.444.1834

Phone: 45.4452.5251

Fax: 01.617.551.4701

Fax: 45.4452.525

 

--------------------------------------------------------------------------------